DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The established priority date/filing date of this application: 3/15/2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Julie Jordan Peters et al. (US 2016/0086285), hereinafter ‘Peters’ in view of Avner Freiberger et al. (US 2014/0058761), hereinafter ‘Freiberger’.

With regards to Claim 6, Peters discloses a method for providing driving route information (the system may generate one or more alternate road segments or route for the driver [0007]), the method comprising: providing a route information application to a driver for installation on a mobile device (One or more specialized software applications, such as a driving analysis application 734 and/or a road segment safety rating application 735 may be stored in the memory of the mobile device 730 [0113]; App. 735, Fig.7); collecting driver data at a remote server (driver data (or operator data), operational data and/or other driving data (e.g., location data, time data, weather data, etc.) may be collected and analyzed [0101]; Insurance System Server 750, Fig.7), the driver data transmitted by the mobile device through the route information application to the server (As shown in FIG. 7, the data collected by vehicle sensor 711 may be transmitted to an insurance system server 750, personal mobile device 730, and/or additional external servers and devices via telematics device 713 [0109]; App. 735, Block 730, Fig.7; [0114]), wherein the driver data comprises selected criteria including one or more of time of day, trip distance, trip duration, geographic area of travel weather conditions or traffic conditions (driving data (e.g., location data, time data, weather data, etc.) may be collected and analyzed [0101]: external cameras and proximity sensors 711 may detect other nearby vehicles, vehicle spacing, traffic levels, road conditions, traffic obstructions, animals, cyclists, pedestrians, and other conditions that may factor into a driving data/behavior analysis [0102]); the server comprising a processor and a memory that stores the driver data (The insurance system server 750 may include hardware, software, and network components to receive driver data, vehicle data, and 
Peters also discloses that a plurality of mobile devices installed in a plurality of vehicles (mobile computing devices within vehicles are used to detect vehicle driving data and/or to receive vehicle driving data from vehicle sensors [0115]; The memory of the mobile device 730 also may include databases configured to receive and store vehicle data, driving data, driving trip data, and the like, associated with one or more  providing a route information application to a plurality of drivers for installation on a plurality of mobile devices, wherein each of the plurality of mobile devices is associated with one of the plurality of drivers; collecting driver data from the plurality of drivers at a remote server, the driver data transmitted by the plurality of mobile devices through the route information application to the server, emphasis added. 
Peters further discloses receiving driving data associated with the plurality of drivers (as discussed above) and a plurality of routes, the driving data including context dependent route information associated with the plurality of routes (The memory may be comprised of a non-volatile memory that stores a database of values used in calculating an estimated route risk for identified routes [0031]; a route risk category may be assigned based on a set of route risk value ranges for low, medium, and high risk routes [0052]; Traffic and weather conditions could either be included or excluded from the determination of the route risk value for comparison of routes [0064]) while determining and displaying a route risk based on the driving data associated with a plurality of drivers and the plurality of routes using the context-related safety criteria (the route risk value sent (in step 410) may be in the form of a number rating the risk of the travel route (e.g., a rating of 1 to 100 where 1 is very low risk and 100 is very high risk).  a preferred route (with the lowest risk), emphasis added.
Peters also discloses the driver data of the plurality of drivers that are used to generate route recommendations (a driver table in database 752 may contain all of the driver data for drivers associated with the insurance provider (e.g. … accident histories, risk factors, driving scores and driving logs, etc. [0119]; The driving behaviors may be determined over a period of time (e.g., one month, one year, multiple years, etc.) [0126]; Step 906, Fig.9). 
		Peter also discloses collecting driver data from the plurality of drivers at a remote server, wherein the driver data comprises selected criteria including one or more of time (For example, it may be desirable for a safe driver to have her total risk value for all travel routes traveled over a time period to be uploaded to an insurance company's data store [0053]).
		However, Peters also does not explicitly disclose wherein the driver data comprises experience levels of the plurality of drivers, including whether the drivers are novice versus experienced drivers, and wherein the driver data comprises user-selected criteria including one or more of time of day, trip distance, trip duration, geographic area of travel weather conditions or traffic conditions.
user-selected criteria (using, for example, already available user interface, Figs. 12A and 12B, Peters) including one or more of time of day, trip distance, trip duration, geographic area of travel weather conditions or traffic conditions as discussed above to reduce the amount of data collected for analysis to reduce otherwise large amount of data collected to ease memory requirements of a mobile device (the amount of data needed to determine a safety rating for a road can be tremendous [0004]; vast amounts of data associated with road segments [0129]) and/ or limit data analysis to a particular location, in one example, and/or by adjusting settings related to road weather conditions as discussed in Fields below.
		Peters while implying the preferred route (route with a lowest risk), still does not directly teach about transmitting a preferred route and that the compiled driving data include driver performance scores calculated for drivers of the plurality of drivers similar to the requesting driver in similar driving conditions, including drivers with similar experience levels comprising the novice drivers and the experienced drivers, using route segments on which the novice drivers and the experienced drivers have received high average or greater than average driving scores.
		Freiberger discloses comparing driver performance calculated for similar drivers in similar driving conditions by collecting driver data based on selected criteria including time of day (the system processes the raw data with respect to a specific driver's performance on entering junctions of particular characteristics at a specific time (e.g., 2:00 PM), and compares it with the raw data of other drivers in similar driving 
		Freiberger also discloses analyzing the complied driving data associated with a plurality of drivers (procedure which takes into account the variability in driving safety of individual drivers and the variability between the drivers over the months [0040]) comprising the novice drivers and the experienced drivers, inherent as representing a general population of all drivers, added by examiner) and the plurality of routes using the context-related safety criteria (comparing the driving event to other braking events on … similar road segments to determine that the driving event is either very common (perhaps due to a pothole in that location) or very exceptional [0031]; The analyzing system further obtains data related to roads in which the driver normally drives (e.g., the averaged speed at a specific road at the same time of the event) to determine how the driver was driving (e.g., whether the driver was driving at the same velocity as the traffic or faster). The analyzing system could obtain the road type (e.g., a highway, a main street, country road, alley, etc.). The driver is expected to behave differently on different roads, and on different road characteristics [0042]). 
		At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Peters in view of Freiberger that the compiled driving data would include driver performance scores calculated for similar drivers in similar driving 
		At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Peters in view of Freiberger to determine and display a preferred route based on a determined risk values for the predictable benefit of simplifying driver’s route choice by positively displaying the less risky (preferred, from the safety standpoint) route to be followed by a driver (there is a benefit in the art … for calculating a risk for a road segment and using it to, among other things, mitigate risk, Peters [0003]; At least one benefit of displaying the route risk value in this form is the simplicity of the resulting display for the driver, Peters [0054]) based on analysis of driving data associated with the plurality of drivers and a plurality of routes for a comprehensive statistical conclusion (identify the driver as a lower-risk driver (e.g., a driver that travels on statistically lower-risk routes during lower-risk times, Peters [0053]), wherein the driving data associated with the plurality of drivers comprise driver’s experience levels that are predictably taken into consideration as an important decision factor as discussed in Peters (Fig. 9). 
		At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Peters in view of Freiberger that the analyzed compiled driving 

		With regards to Claim 2, Peters additionally discloses that the server further analyzes the compiled driving data in light of the collected driver data [0116] and as discussed above.

		With regards to Claim 3, Peters additionally discloses that the context dependent route information includes traffic levels [0118].

		With regards to Claim 4, Peters additionally discloses that the context dependent route information includes weather data [0118].

		With regards to Claim 5, Peters additionally discloses that the safety criteria include current weather conditions (a road segment safety rating may be generated in real-time, or near real-time, and may include current weather conditions [0079]).

Claim 21, Peters in view of Freiberger discloses the claimed limitations as discussed in Claim 6.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peters in view of Freiberger, and in further view of David J. Downey et al. (US 2012/0259541), hereinafter ‘Downey’.
		Peters in view of Freiberger discloses the claimed invention as discussed in Claim 6.
		However, Peters does not necessarily disclose that the display of the preferred route includes a map with turn-by-turn driving instructions.
		Downey discloses the display of the preferred route includes a map with turn-by-turn driving instructions (A map of the selected route is then displayed on the display device (Block 312). The map is configured to furnish navigation information for the selected route to facilitate navigation to the destination. As shown in FIG. 2C, the map 168 and navigation information 170 may be comprised of map and/or map-related content 172, 174, 176 associated with the route to the destination. The navigation information 170 may be generated utilizing position data to show a current position of the user on the displayed map, furnish navigation instructions (e.g., turn-by-turn directions to the destination), calculate traveling distances and times, and so on [0058]).
		At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Peters in view of Freiberger, and further in view of Downey that the display of the preferred route would include a map with turn-by-turn driving . 

Response to Argument
Applicant's arguments with regards to Claim 6 are moot because of the new grounds of rejections necessitated by the amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863